 



Exhibit 10.33
ABM INDUSTRIES INCORPORATED
PERFORMANCE SHARE AGREEMENT
2006 EQUITY INCENTIVE PLAN
The Compensation Committee of the Board of Directors of ABM Industries
Incorporated has approved a grant to you (the “Grantee”) of Performance Share
Equivalents (“PSs”) pursuant to the ABM Industries Incorporated 2006 Equity
Incentive Plan (the “Plan”), as described below.

         
Grantee Name:
       
 
       
Number of PSs Granted:
       
 
       
Date of Grant:
       
 
       
Performance Date:
       
 
       

Performance Share Settlement: Provided you continue to provide services to the
Company or any subsidiary or parent of the Company through the applicable
Performance Date, the PSs will become vested and paid out in accordance with the
performance objectives, performance period, and other terms set forth on
Attachment 1 hereto, which are incorporated herein by reference. Unvested PSs
may be subject to forfeiture if you terminate employment before the vesting
date, as set forth in the Plan and the Statement of Terms and Conditions
attached hereto.
The Plan and the Statement of Terms and Conditions are incorporated herein by
reference. Capitalized terms not defined herein shall have the meanings ascribed
to them in the Plan or in the Statement of Terms and Conditions, as applicable.
The Grantee acknowledges receipt of a copy of the Plan, the Statement of Terms
and Conditions and the Plan Prospectus, represents that the Grantee has
carefully read and is familiar with their provisions, and hereby accepts the PSs
subject to all of their terms and conditions. The Grantee acknowledges that
there may be adverse tax consequences upon settlement of the PSs or disposition
of the shares, if any, received in connection therewith and that Grantee should
consult a tax adviser prior to such settlement or disposition.
By their signatures below, the Company and the Grantee agree that the PSs are
granted under and governed by this Performance Share Agreement and by the
provisions of the Plan and the Statement of Terms and Conditions attached
hereto.
Please sign your name in the space provided below on this Performance Share
Agreement and return an executed copy to Sandra Briggs, ABM Industries
Incorporated, 160 Pacific Ave., Ste. 222, San Francisco, CA 94111.

                          ABM INDUSTRIES INCORPORATED   GRANTEE    
 
                       
By:
                                          Henrik C. Slipsager                  
                    President & Chief Executive Officer                
Date:
          Date:            
 
                       

ATTACHMENTS:
2006 Equity Incentive Plan
Statement of Terms and Conditions
Prospectus

 